DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-16, filed April 7, 2020, which are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-17 of U.S. Patent No. 10660408.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10660408, include the same limitations as can be found in the instant application, as well as additional limitations, therefore making the instant application broader in scope than US 10660408.  The relationship of the claims is as follows:



Relationship
US 10660408
1
broader than
1
2
broader than
2
3
broader than
3
6
broader than
8
7
broader than
9
8
broader than
10
9
broader than
11
10
broader than
12
11
broader than
13
12
broader than
14
13
broader than
1
14
broader than
3



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 (and claims 3-5 and 16 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as it recites, “a second anchoring cable loop….”  As a first anchoring cable loop is not recited previously in claims 1 or 2, it is unclear if a first anchoring cable loop is required in the footwear in order to then also have a second anchor cable loop.”  Examiner respectfully suggest amending to recite, “an anchoring cable loop fixed at the second side of the body…” and then amending the rest of the claims according to differentiate in the anchoring cable loop on the first side and anchoring cable loop on the second side.
	Claim 15 is indefinite as it recites, “wherein: the flap has a first aperture  through which the flap cable loop extends, and the first aperture in the flap is one of a set of first apertures spaced apart from one another in a longitudinal direction and each extending through the flap; and the first anchoring cable defines a set of first anchoring cable loops spaced along the first side of the body in the longitudinal direction of the article of footwear and each extending through a respective one of the first apertures.”  Such a limitation is unclear as in the specification and best shown in Fig. 3, the flap 22 has a first aperture 74, and the anchoring cable 58 extend through an aperture 66 on the first side of the body, but does not extend through the first aperture 74 as the flap cable loop 70 extends through the first aperture 74.  Examiner respectfully suggests amending claim 15 to recite, “and the first anchoring cable defines a set of first anchoring cable loops spaced along the first side of the body in the longitudinal direction of the article of footwear
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 10-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanks (US 2017/0202310).
Regarding claim 1, Spanks discloses an article of footwear (100) comprising: an upper (102) having a body (116) with a first side (lateral side 165) and a second side (medial side 185); a closure system (combination of 112 and 120) for the upper including a flap (112) fixed to the second side of the body (at least via sole 130, see Fig. 1 for example where when the sole is attached and the shoe completed, 112 is fixed to medial side 185 via at least sole 130) and configured to extend across the upper (as can be seen in Figs. 1-2, the flap 112 extends across the upper) to a free end at the first side of the body (see annotated Fig. 2); a flap cable loop (132, see annotated Fig. 2) secured to the flap (at least via 558) and extending from the free end of the flap to an opening (created via 108, see annotated Fig. 2) at the first side of the body (see annotated Fig. 2), through the opening at the first side of the body back to the flap (as 
Regarding claim 7, Spanks discloses wherein: the flap cable loop (132, see annotated Fig. 2) is one of a set of flap cable loops (see annotated Fig. 2) each extending from the free end of the flap (as can be seen in annotated Fig. 2); the free end of the flap has a plurality of fingers (plurality of 550); and each of the flap cable loops extends from a respective one of the fingers (as can be understood from Figs 5 and 6 where on each side, the flap cable loops extend through 550).
Regarding claim 8, Spanks discloses wherein the flap cable loops (see annotated Fig. 2) are portions of a single flap cable (130) that extends along an edge of the free end of the flap (via 550).
Regarding claim 10, Spanks disclose wherein the first side is a lateral side (as 165 is disclosed as the lateral side in para. 0029) of the body (116) of the upper (102), the second side is a medial side (as 185 is disclosed as the medial side in para. 0029) of the body of the upper, and the flap (112) is fixed to the upper in a midfoot region on the medial side (as can be seen in Fig. 1, 112 is secured to 116 at least via sole 130 at the end of midfoot region 125) and extends over the upper to the lateral side (as can be seen in Figs. 1-2).
	Regarding claim 11, Spanks discloses wherein a forward edge of the flap (end of flap 112 in forefoot 115) is fixed (at least via sole 130) to the body (116) of the upper (102) between the first side (165) and the second side (185) (as can be seen in Figs. 1-2).

Regarding claim 13, Spanks discloses further comprising: a first anchoring cable (108) fixed (via 104) at the first side (165) of the body (116); and wherein the opening (opening formed via 108) at the first side of the body is formed by the first anchoring cable (as the opening through which 132 extends is formed by 108).
	Regarding claim 15, Spanks discloses wherein: the flap (112) has a first aperture (aperture in 550) through which the flap cable loop (132) extends (as seen in Fig. 6), and the first aperture in the flap is one of a set of first apertures spaced apart from one another in a longitudinal direction (as there is a plurality of 550 extend along the length of 116) and each extending through the flap (as 550 is part of the flap, then the aperture of 550 extends through the flap); and the first anchoring cable (108) defines a set of first anchoring cable loops (as can be seen in at least Fig. 2, there is a plurality of 108 along the length of the shoe) spaced along the first side (165) of the body (116) in the longitudinal direction of the article of footwear (see Fig. 2) and each extending through a respective one of the first apertures (via 132, inasmuch as Applicant’s 1st anchor cable loops 60 extend through the first apertures of the flap 74 as shown in Fig. 3 of the instant application).
	Regarding claim 16, Spanks discloses wherein the flap (112) has a set of second apertures (550 on medial side 185) spaced transversely along the flap from the set of and each configured to extend through a respective one of the second apertures (as the loops 108 are capable of extending through 550 if the flap is pulled to the medial side).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanks as applied to claim 1 above, and further in view of Kohatsu (US 2012/0079741).
Regarding claim 6, Spanks discloses all the limitations of claim 1 above, but does not expressly disclose wherein the upper further includes a tongue disposed between the first side of the body and the second side of the body and configured to extend under the flap.
configured to extend under the flap (best shown in Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper of Spanks to have a tongue as taught by Kohatsu in order to provide a shoe with easier access for inserting and removing the foot.

  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanks as applied to claims 1 and 7 above.
Regarding claim 9, Spanks discloses all the limitations of claim 1 and 7 above, but does not expressly disclose wherein the fingers (550) are tapered.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to taper the fingers of Spanks in order to avoid bunching of the fingers caused by tension of the flap cable loop that may make the footwear appear unsightly to the wearer.  Further, Examiner notes a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  And a change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04.   
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spanks as applied to claims 1 and 13 above, and further in view of Liles (US 9192204).
Regarding claim 14, Spanks discloses further comprising: a sole structure (130) fixed to the upper (as can be seen in Figs. 1-2), but does not expressly discloses wherein the first side of the body has an aperture, and the first anchoring cable extends from the sole structure and through the aperture in the first side of the body.
Liles teaches footwear with a closure system wherein the first side (lateral side 115) of the body (130) has an aperture (openings of passages through which 132/232 extends, see Fig. 1), and the first anchoring cable (132) extends from the sole structure (110) and through the aperture in the first side of the body (as can be seen in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include apertures in the body of the upper through which to extend the first anchoring cable of Spanks as taught by Liles in order to create a more localized location for the first anchoring cable so that “the lateral side can conform and fit comfortable against the wearer’s foot” and “can allow the wearer to move laterally in the transverse direction more effectively” (col. 18, lines 55-61 of Liles).

    PNG
    media_image1.png
    809
    840
    media_image1.png
    Greyscale


Annotated Fig. 2 (Spanks)

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2-5 are would be over the prior art of record as none of them, alone or in combination, disclose footwear with an upper and a closure system for the upper with a flap fixed on the second side of the upper extending across to the a free end on the first side, a flap cable loop extending from a free end of the flap through an opening at the first side of the body and back to the flap from the inner to the outer side of the flap; and an anchoring cable loop fixed at the second side of the body and configured to extend through an aperture on the flap from the inner side to the outer side of the flap.  The closest prior art is Spanks (US 2017/0202310).  Spanks teaches footwear with an upper and a closure system for the upper with a flap fixed on the second side of the upper extending across to the a free end on the first side, a flap cable loop extending from a free end of the flap through an opening at the first side of the body and back to the flap from the inner to the outer side of the flap; and an anchoring cable loop fixed at the second side of the body, but does not teach wherein the anchoring cable loop on the second side of the body is configured to extend through an aperture on the flap from the inner side to the outer side of the flap.  Modifying Spanks to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is footwear with closure systems having loops and/or flaps.  For example Klein (US 2017/0105486) and Fuerst (US 2017/0202296) each has a closure system comprising loops extending from the sole and through the upper but .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732